Under the act of 1715, or of 1791, possession of itself will give no title to the possessor; but an uniform possession for forty years under circumstances which convince the jury that a grant once existed is a ground for them to go upon in saying there was a grant. If the jury in the present instance are satisfied from the evidence laid before them that a grant did exist, they will find for the defendant.
Verdict for the defendant.
NOTE. — See Dudley v. Strange, ante, 12, and the note thereto.
Cited: Reed v. Earnhart, 32 N.C. 528. *Page 148